Citation Nr: 0106696	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of post-operative left shoulder scarring with pain 
and tenderness, rated as 10 percent disabling from July 30, 
1992.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from November 1941 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1998 decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for post-operative left 
shoulder scarring with pain and tenderness, and evaluated it 
as 10 percent disabling, effective from July 30, 1992.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

The Board also notes that, where as here, the veteran is 
being compensated under § 1151 for additional disability 
caused by VA treatment, the rating to be assigned must 
reflect only that degree of disability over and above the 
degree of disability existing prior to the treatment and the 
necessary consequences of that treatment.  See 38 C.F.R. 
§ 3.358 (2000).  In other words, in calculating the 
appropriate rating to assign the veteran's left shoulder 
disability under § 1151, it is necessary to first deduct from 
the present degree of disability, the degree of disability 
that existed prior to the time of the surgery as well as the 
degree of disability certain to result from, or intended to 
result from, the surgery.  Id.

In this regard, the Board notes that a November 1997 examiner 
found that, while the veteran's left shoulder had lost 
motion, had lost bone, and was affected by degenerative joint 
disease and pain and tenderness, all of these problems, 
except for 20 percent of the pain and tenderness, were 
problems that either pre-existed the surgery or were normally 
expected to arise after the surgery.  Stated another way, 
while the veteran experienced a number of post-surgical 
problems, the only problem that he had, that did not pre-
exist the surgery and was not a certain result of the surgery 
was some additional left shoulder pain and tenderness.  
Moreover, the examiner's lengthy statement appears to imply 
that this additional pain and tenderness did not cause 
functional limitation beyond what was present prior to the 
treatment.  

Given that the examiner was not entirely clear on the 
question of the extent of functional debility due to 
additional disability caused by surgery, and because the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions, the 
November 1997 VA examiner should be asked to review his 
examination in order to clarify his early statement.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991); 38 C.F.R. 
§ 19.9 (2000).  If necessary, another examination should be 
conducted.

If the November 1997 examiner, upon review of the record, 
concludes that the veteran experiences increased functional 
limitation because of the additional pain and tenderness 
caused by the surgery, an opinion would be needed as to the 
degree of additional functional loss caused by that pain in 
terms that can be used to apply pertinent rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion require consideration of functional losses due to 
pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the Court noted that a VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is required in the veteran's case, 
but only if it is determined that the additional pain and 
tenderness cause any functional impairment.  

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

2.  The RO should contact the November 
1997 VA examiner and ask that he review 
the record, including his earlier 
examination report, and give an opinion 
as to whether the additional adverse 
symptomatology caused by the veteran's 
surgery causes any functional impairment 
of the left shoulder beyond the level of 
disability that existed prior to surgery 
and beyond that which was a certain 
result of the surgery.  If additional 
impairment of the function of the 
shoulder was caused by the surgery, the 
level of this additional impairment 
should be equated to loss of motion in 
degrees.  If the examiner finds that 
another examination is required to 
address these questions, such an 
examination should be scheduled.

3.  If the November 1997 examiner is no 
longer available, an orthopedic 
evaluation should be scheduled.  The 
examiner should review the claims file, 
examine the veteran, and provide findings 
that take into account all functional 
impairments due to the veteran's § 1151 
left shoulder disability.  The examiner 
should identify each functional debility 
legitimately experienced by the veteran 
due to the § 1151 left shoulder 
disability.

The examiner, in identifying the 
veteran's current degree of disability 
for § 1151 purposes, must take into 
account the degree of disability that 
existed in the left shoulder before the 
surgery and that which would have been a 
certain result of such surgery.  See 
38 C.F.R. § 3.358 (2000).  The examiner 
should give an opinion as to what, if 
any, additional adverse symptomatology 
the veteran experiences in his left 
shoulder as a result of the surgery, 
including any additional increase in left 
shoulder pain and tenderness.  If the 
veteran has additional functional 
impairment, such as might be due to the 
pain and tenderness or the bothersome 
scarring that has been recognized by the 
RO as part of the § 1151 disability, the 
functional impairment should be equated 
to limitation of motion so that pertinent 
rating criteria may be applied.

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action.  Such adjudication 
should include consideration of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, 4.118 and the 
precepts of DeLuca, supra, and Esteban v. 
Brown, 6 Vet. App. 259 (1994) (separate 
ratings are assignable for separate and 
distinct manifestations), if appropriate.  
If the benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
January 2000 statement of the case, 
including photographs submitted by the 
veteran in January 2000.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


